EXECUTION COPY

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made by and
amongst ENDOCHOICE HOLDINGS, INC. (formerly known as ECPM Holdings, LLC)
(together with its subsidiaries and affiliates, the “Company”), having its
principal offices at 11810 Wills Road, Alpharetta, GA 30005 USA, and David N.
Gill (the “Executive”), effective as of March 3, 2016.
WHEREAS, the Company desires to employ the Executive in the position of
President & Chief Financial Officer for the Company; and
WHEREAS, the Executive desires to be employed by the Company as its President &
Chief Financial Officer;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Annual Base Salary” shall mean the Executive’s annual rate of regular
base annual compensation prior to any reduction under (i) a salary reduction
agreement pursuant to Section 401(k) or Section 125 of the Code or (ii) any plan
or arrangement deferring any base salary.
(b)    “Board” shall mean the Board of Directors of the Company. The Board may
delegate its authority to a committee of the Board (the “Committee”), including
without limitation a compensation committee, which shall consist of outside
directors as defined under Section 162(m) the Code, and related Treasury
regulations, and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). Unless otherwise specified
in the Agreement, the term “Board” shall include any Committee (or
sub-committee) to which the Board’s authority has been delegated.
(c)    “Cause” any of the following (i) conviction of the Executive by a court
of competent jurisdiction of any felony or a crime involving dishonesty; (ii)
the Executive’s grossly negligent or willful and material breach of the
Executive’s duties and responsibilities; (iii) the Executive’s willful and
material misconduct in the performance of Executive’s duties; (iv) the
Executive’s failure to comply with any lawful instruction or directive of the
Board or; (v) the Executive’s willful and material breach of the Employment
Covenants Agreement. An event described in (ii) - (v) above shall not be treated
as “Cause” until after the Executive has been given written notice of such
event, failure or conduct and the Executive fails to cure such event, failure,
conduct or breach, if curable, within thirty (30) days from such written notice.
In any event, the Executive shall not be deemed to have been terminated for
Cause unless the Company shall have given a reasonable opportunity to Executive
to appear before the Board to request reconsideration.

1



--------------------------------------------------------------------------------

EXECUTION COPY

Failure of the Company to meet financial or performance targets or goals shall
not be deemed to be a breach pursuant to subsections (ii), (iii) or (iv) above.
(d)    “Change in Control” shall mean the occurrence of one (1) or more of the
following events:
(i)    The date that any Person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), or more than one
such Person acting as a group (as determined under Treasury Regulations Section
1.409A-3(i)(5)(v)(B)), acquires ownership of the stock of the Company
representing more than thirty-five percent (35%) of the total combined voting
power of the Company’s then-outstanding stock;
(ii)    The date that any Person (other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or a company
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company), or more than
one such Person acting as a group (as determined under Treasury Regulations
Section 1.409A-3(i)(5)(v)(B)), acquires assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition (with “gross fair market value” determined without regard to any
liabilities associated with such assets); or
(iii)    The date that the majority of members of the Board are replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of such
appointment or election.
Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred if, with respect to the Executive, the Executive is part of a
purchasing group which consummates the Change in Control transaction. The
Executive shall be deemed “part of the purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group (except for (a)
passive ownership of less than five percent (5%) of the voting securities of the
purchasing company; or (b) ownership of equity participation in the purchasing
company or group which is not more than ten percent (10%), as determined prior
to the Change in Control by a majority of the non-employee continuing directors
of the Board).
Notwithstanding any provision herein to the contrary, the Company’s initial
public offering shall not be a Change in Control for purposes of this Agreement.
(e)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, as well as any applicable state law of similar effect
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and, as
applicable, Treasury Regulations promulgated thereunder.

2



--------------------------------------------------------------------------------

EXECUTION COPY

(g)    “Company” shall mean EndoChoice Holdings, Inc. and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under subsection (d) hereof, whether or not
any Change in Control of the Company has occurred in connection with such
succession).
(h)    “Date of Termination” shall mean with respect to any purported
termination of the Executive’s employment, the effective date of the Executive’s
Separation from Service.
(i)    “Disability” shall mean the Executive’s inability for medical reasons to
perform the essential duties of the Executive’s position for either ninety (90)
consecutive calendar days or one hundred twenty (120) business days in a twelve
(12) month period by reason of any medically determined physical or mental
impairment as determined by a medical doctor selected by written agreement of
the Company and the Executive upon the request of either party by notice to the
other.
(j)    “Employment Covenants Agreement” shall mean the Employment Covenants
Agreement between the Executive and the Company dated August 15, 2014.
(k)    “Good Reason” shall mean (i) a material change in the character or scope
of the Executive’s position, duties, Annual Base Salary, responsibilities,
reporting or authority, including without limitation any requirement that the
Executive report to a Person other than the Chief Executive Officer; (ii) any
material reduction in the Executive’s Target Bonus opportunity; (iii) the
Company requires Executive to change the Executive’s principal location of work
to a location that is greater than fifty (50) miles from the location thereof as
of the effective date of this Agreement without the Executive’s written consent;
(iv) failure of the Company to have any successor entity assume and perform this
Agreement pursuant to Section 7(d); or (v) the material breach of this Agreement
by the Company or any successor thereto. A condition described in (i) – (v)
above shall not be treated as “Good Reason” until after the Executive has given
written notice to the Company of the existence of the condition not less than
thirty (30) days after the initial existence of the condition and the Company
fails to cure such condition within thirty (30) days from such written notice.
(l)    “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of
the Exchange Act, as modified, applied and used in Sections 13(d) and 14(d)
thereof; provided, however, a Person shall not include (i) the Company or any of
its respective subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
respective subsidiaries (in its capacity as such), or (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.
(m)    “Release” shall mean a general mutual release of the Company and the
Executive containing a mutual non-disparagement clause in substantially the form
attached hereto as Exhibit A. The Release must be signed by the Executive and
become irrevocable and effective in accordance with its terms not later than
sixty (60) days following the Date of Termination, unless a longer period for
execution and effectiveness is expressly required by applicable law.

3



--------------------------------------------------------------------------------

EXECUTION COPY

(n)    “Separation from Service” shall mean the date after which (i) no further
services are reasonably expected to be performed by the Executive or (ii) the
level of bona fide services that the Executive would perform (whether as an
employee or as an independent contractor) would permanently decrease to no more
than 20% of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the preceding 36-month period.
The determination of such date shall be made in good faith by the Board based on
the applicable facts and circumstances and in accordance with the requirements
of Treasury Regulation Section 1.409A-1(h).
(o)    “Severance Commencement Date” shall mean the date on or following the
Date of Termination and on which the Release becomes effective and irrevocable
in accordance with its terms; provided, however, that if the Date of Termination
occurs within sixty (60) days prior to the end of a calendar year, the Severance
Commencement Date will be the later of (i) the date on which the Release becomes
effective and irrevocable in accordance with its terms, or (ii) the first day of
the calendar year immediately following the Date of Termination.
2.    Term of this Agreement. The term of this Agreement, as amended, shall
commence upon the date of this Agreement set forth above and shall continue
until terminated in accordance with Section 4 (the “Term”).
3.    Duties; Scope of Employment; Compensation and Benefits.
(a)    Position and Duties. The Company shall employ the Executive in the
position of President & Chief Officer of the Company, reporting to the Chief
Executive Officer. During the Term, the Executive will devote substantially all
of the Executive’s business efforts and time to the Company. The Executive
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board, provided, however, that the Executive may engage in the following as
long as such activities do not materially interfere with the Executive’s duties
and responsibilities with the Company: (i) serve on the board of two (2)
unaffiliated corporations; (ii) serve on the boards of trade associations or
charitable organizations or otherwise engage in charitable activities and
community affairs; or (iii) manage the Executive’s personal investments and
affairs; provided, however, that Executive may serve on the Board of more than
two (2) unaffiliated corporations subject to the reasonable prior approval of
the Board, which shall not be unreasonably withheld or delayed.
(b)    Annual Base Salary. The Executive’s Annual Base Salary shall equal Three
Hundred Seventy Four Thousand Dollars ($374,000). The Annual Base Salary amount
shall be reviewed not less frequently than annually by the Board and, in the
sole discretion of the Board, may be adjusted upward. Notwithstanding the
preceding sentence, the Executive’s annual salary may be reduced if such
reduction is pro rata among substantially all of the Company’s senior level
executives as a group.
(c)    Bonus. The Executive’s target bonus opportunity shall be forty-five
percent (45%) of the Executive’s Annual Base Salary (the “Target Bonus”). This
target percentage shall be reviewed not less frequently than annually by the
Board and, in its sole discretion, may be adjusted

4



--------------------------------------------------------------------------------

EXECUTION COPY

upward. The Executive’s actual bonus earned shall be determined based on the
Executive’s performance and achievement of target objectives and such other
terms agreed to in good faith by the Company and the Executive.
(d)    Pension and Welfare Plans. During the Term, the Executive and the
Executive’s dependents, if applicable, shall be entitled to participate in all
incentive, savings and retirement plans, health and welfare benefit plans,
practices, policies and programs (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) sponsored by the Company or
its affiliates on the same terms and conditions generally applicable to
executives of the Company; provided, however, the Executive shall not be
eligible to participate in the EndoChoice Holdings, Inc. Officer Severance
Benefit Plan or any other severance arrangement that may be maintained by the
Company from time to time (other than the severance provided in this Agreement)
unless such arrangement specifically designates Executive as eligible to
participate therein.
(e)    Equity Plans. The Executive shall be entitled to participate in any stock
option, restricted stock, stock appreciation rights, or any other equity
compensation plan or program sponsored by the Company or its affiliates on the
same terms and conditions generally applicable to executives of the Company.
Notwithstanding the foregoing, except as expressly otherwise provided herein,
the Executive shall not have a guaranteed right to awards under such plans at
any time or in any particular amount. Any equity interests or rights to purchase
equity interests in the Company held by the Executive and issued pursuant to the
EndoChoice Holdings, Inc. 2015 Omnibus Equity Incentive Plan or any successor
plan (the “Equity Plan”) shall be administered and subject to the terms of the
Equity Plan and any amendments thereto, including, without limitation, the
Equity Plan’s provisions relevant to a Change in Control.
(f)    Fringe Benefits and Prerequisites. The Executive shall be entitled to
fringe benefits and prerequisites available to executives in accordance with the
plans, practices, programs and policies of the Company from time to time.
(g)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses incurred by the Executive in accordance
with the applicable policy of the Company and its affiliated companies as in
effect from time to time.
(h)    Paid Time Off. The Executive shall be entitled to four (4) weeks of paid
time off in accordance with the general policy of the Company applicable to
executives as in effect from time to time.
(i)    Indemnification/D&O Coverage/Other Benefits. The Executive shall be a
party to any indemnification or similar agreement into which the Company and any
other senior executives enter, on terms no less favorable than any such other
senior executives. The Executive will also be indemnified to the fullest extent
permitted by law, from and against any and all liability, loss, damages or
expenses incurred as a result of, arising out of, or in any way related to,
Executive’s lawful service as an employee, officer, director or agent of the
Company or a Company affiliate, in accordance with the Company’s Certificate of
Incorporation and bylaws. The Company shall maintain a directors and officers
liability insurance policy (including commercially reasonable tail

5



--------------------------------------------------------------------------------

EXECUTION COPY

coverage) covering the Executive in his capacity as an officer and director of
the Company and any Company affiliate. The Company’s obligation to indemnify the
Executive shall survive termination of this Agreement. The Executive shall be
entitled to prompt reimbursement of the full cost of one annual executive
physical examination, to the extent not covered by the Company’s group health
plan and in accordance with the requirements of Treasury Regulation Section
1.105-11(g).
4.    Termination. The Term and Executive’s employment shall terminate upon the
occurrence of any of the following events:
(a)    Termination Without Cause; Resignation for Good Reason; Death;
Disability.
(iv)    General. The Company may remove the Executive at any time without Cause
from the position in which the Executive is employed hereunder upon not less
than thirty (30) days’ prior written notice of termination to the Executive;
provided, however, that, in the event that such notice is given, the Executive
shall be allowed reasonable time away from the office to seek other employment.
In addition, the Executive may initiate termination of employment by resigning
under this Section 4(a) for Good Reason. The Executive shall give the Company
not less than thirty (30) days’ prior written notice of termination of such
resignation for Good Reason.
(v)    Death, Disability, or Not in Connection with a Change in Control. Upon
any removal without Cause or resignation for Good Reason described in Section
4(a)(i) above (other than such a removal or resignation that occurs during the
period commencing on the date the Company enters into a written agreement which,
if consummated, would and does result in a Change in Control and ending
twenty-four (24) months following the effective date of a Change in Control) or
in the event of Executive’s death or termination of employment as a result of
Disability, the Executive shall be entitled to receive, subject to the
effectiveness and irrevocability of the Release, cash severance equal to: (a)
the sum of (A) fifty percent (50%) the Executive’s Annual Base Salary at the
rate in effect immediately prior to the Date of Termination, plus (B) fifty
percent (50%) of the Executive’s Target Bonus (the “Severance Bonus”); (b) a
pro-rated bonus for the year in which the Date of Termination occurs, calculated
as the product of (i) the full annual target bonus for the year in which the
Date of Termination occurs and (ii) a fraction, the numerator of which is the
number of days during which the Executive was employed by the Company in the
year in which the Date of Termination occurs, and the denominator of which is
three hundred sixty five (365) (the “Pro-Rated Bonus”); and (c) if Executive
timely elects continuation health care coverage pursuant to COBRA for himself
and/or his eligible dependents, the Company shall pay the applicable COBRA
premiums for such coverage for up to eighteen (18) months, or such earlier time
as the Executive (i) ceases to be eligible for such continuation coverage for
any reason, or (ii) becomes eligible for coverage under another employer’s group
health plan, regardless of whether such coverage is actually elected. In
addition, Executive’s equity awards will accelerate vesting in full and shall
remain exercisable until the earlier of twenty four (24) months or the
expiration of their original term (as determined without regard to the
Executive’s termination of employment). For purposes of determining the number
of shares that will vest pursuant to the foregoing provision with respect to any
performance based vesting equity award that has multiple vesting levels
depending upon the level of performance, vesting acceleration shall occur with
respect to the number of shares subject

6



--------------------------------------------------------------------------------

EXECUTION COPY

to the equity award as if the applicable performance criteria had been attained
at a 100% level. Subject to any delay in payment required by Section 4(c), the
Company will pay (a) the Cash Severance, less the Severance Bonus and Pro-Rated
Bonus in substantially equal installments on the Company’s regular payroll
schedule and subject to standard deductions and withholdings over the six (6)
month period immediately following the Date of Termination, and (b) the
Severance Bonus and Pro-Rated Bonus in a lump sum on the date that the Company
would otherwise pay the annual bonus for that year to other executives whose
employment has not terminated (but in no event later than March 15 of the year
following the year in which the annual bonus would have otherwise been earned).
However, no payments of the Cash Severance will be made prior to the Severance
Commencement Date. On the first payroll pay day following the Severance
Commencement Date, the Company will pay the Executive in a lump sum the Cash
Severance the Executive would otherwise have received on or prior to such date
but for the delay in payment related to the effectiveness and irrevocability of
the Release, with the balance of the Cash Severance being paid as originally
scheduled.
(vi)    In Connection with a Change in Control.
(1)    Severance. Upon any removal without Cause or resignation for Good Reason
described in Section 4(a)(i) above that occurs during the period commencing on
the date the Company enters into a written agreement which, if consummated,
would and does result in a Change in Control and ending twenty four (24) months
following the effective date of a Change in Control (a “Qualifying CIC
Termination”) (1) the Executive shall be entitled to receive, subject to the
effectiveness and irrevocability of the Release, cash severance equal to the sum
of (a) one hundred percent (100%) of the Executive’s Annual Base Salary at the
rate in effect immediately prior to the Date of Termination (the “CIC
Severance”), and (b) the Executive’s full annual target bonus for the year in
which the Date of Termination occurs (the “CIC Severance Bonus”) and (c) a
pro-rated bonus for the year in which the Date of Termination occurs, calculated
as the product of (i) the full annual bonus for the year in which the Date of
Termination occurs and (ii) a fraction, the numerator of which is the number of
days during which the Executive was employed by the Company in the year in which
the Date of Termination occurs, and the denominator of which is three hundred
and sixty five (365) (the “Pro-Rated CIC Bonus”). Subject to any delay in
payment required by Section 4(c), the Company will pay (a) the CIC Severance,
less the CIC Severance Bonus and the Pro-Rated CIC Bonus, in a lump sum on the
Severance Commencement Date, and (b) the CIC Severance Bonus in a lump sum on
the date that the Company would otherwise pay the annual bonus for that year to
other executives whose employment has not terminated (but in no event later than
March 15 of the year following the year in which the annual bonus would have
otherwise been earned).
(2)    Equity. If the Executive’s employment terminates due to a Qualifying CIC
Termination, then subject to the Executive’s timely provision of an effective
and irrevocable Release, and effective as of the later of the Severance
Commencement Date or the effective date of the Change in Control, the
Executive’s equity awards will accelerate vesting in full and shall remain
exercisable until the earlier of twenty four (24) months or the expiration of
their original term (as determined without regard to the Executive’s termination
of employment); provided, however, that in order to give effect to the intent of
the foregoing provision, to the extent

7



--------------------------------------------------------------------------------

EXECUTION COPY

the Severance Commencement Date is later than the effective date of a Change in
Control where the Executive’s equity award is not assumed, substituted or
continued by the acquiring or surviving entity, the vesting of the Executive’s
equity awards will be contingent upon the Executive’s timely provision of an
effective and irrevocable Release, but will be deemed to have been effective
immediately prior to the Change in Control. For purposes of determining the
number of shares that will vest pursuant to the foregoing provision with respect
to any performance based vesting equity award that has multiple vesting levels
depending upon the level of performance, vesting acceleration shall occur with
respect to the number of shares subject to the equity award as if the applicable
performance criteria had been attained at the greater of a 100% level or the
level of actual performance as of the date of the Change in Control.
(3)    COBRA Coverage. If the Executive’s employment terminates due to a
Qualifying CIC Termination, then subject to the Executive’s timely provision of
an effective and irrevocable Release, if Executive timely elects continuation
health care coverage pursuant to COBRA for himself and/or his eligible
dependents, the Company shall pay the applicable COBRA premiums for such
coverage for up to eighteen (18) months, or such earlier time as the Executive
(i) ceases to be eligible for such continuation coverage for any reason, or (ii)
becomes eligible for coverage under another employer’s group health plan,
regardless of whether such coverage is actually elected.
(b)    Termination for Cause; Voluntary Resignation Without Good Reason. In the
event that the Executive voluntarily terminates his employment for any reason
other than Good Reason or in the event that Company terminates the Executive for
Cause no further payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued or owing but not yet
paid under Section 3 above and any benefits accrued or earned under the
Company’s benefit plans and programs or to which Executive is otherwise entitled
under applicable law.
(c)    Compliance with Section 409A of the Code.
(i)    All payments and benefits provided under the Agreement are intended to
satisfy the requirements for an exemption from application of Section 409A of
the Code to the maximum extent that an exemption is available and any
ambiguities herein shall be interpreted accordingly. Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under the
Agreement that constitute “deferred compensation” within the meaning of Section
409A of the Code and the regulations and other guidance thereunder shall not
commence in connection with the Executive’s termination of employment unless and
until the Executive has also incurred a “separation from service,” as such term
is defined in Treasury Regulations Section 1.409A-1(h).
(ii)    It is intended that each installment of the payments provided for in
this Section 4 is a separate “payment” for purposes of Treasury Regulations
Section 1.409A2(b)(2)(i). For the avoidance of doubt, it is intended that
payments of the amounts set forth in this Section 4 satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation 1.409A-1(b)(4) and 1.409A-1(b)(9)(v).

8



--------------------------------------------------------------------------------

EXECUTION COPY

(iii)    Any provision of this Agreement to the contrary notwithstanding if at
the time of the Executive’s Date of Termination Executive is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of his Separation from Service would be considered
nonqualified deferred compensation under Section 409A of the Code, such payment
or benefit shall be paid or provided at the date which is the earlier of (i) six
(6) months and one day after the Date of Termination and (ii) the date of the
Executive’s death (the ‘Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 4(d) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to the Executive in a lump-sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.
(iv)    Any reimbursements provided under this Agreement that constitute
deferred compensation within the meaning of Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall any fees,
expenses or other amounts eligible to be reimbursed by the Company under this
Agreement be paid later than the last day of the calendar year next following
the calendar year in which the applicable fees, expenses or other amounts were
incurred; (ii) the amount of expenses eligible for reimbursement in any given
calendar year shall not affect the expenses that the Company is obligated to
reimburse in any other calendar year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect; (iii) the Executive’s
right to have the Company pay or provide such reimbursements may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements apply later than the
Executive’s remaining lifetime.
5.    Non-Disclosure; Proprietary Information and Inventions, etc. The Executive
agrees to continue to be bound and abide by the Employment Covenants Agreement.
Executive also acknowledges that nothing in this Agreement relieves the
Executive of his obligations under the Employment Covenants Agreement.
6.    Limitation on Payments; Section 280G. In the event the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
are “parachute payments” within the meaning of Section 280G of the Code and (ii)
but for this Section 6, would be subject to the “golden parachute” excise tax
imposed by Section 4999 of the Code, then Executive’s severance benefits will be
either:
(a)
delivered in full, or

(b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code,


9



--------------------------------------------------------------------------------

EXECUTION COPY

whichever of (a) or (b), taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits. If a reduction in the severance and other benefits
constituting “parachute payments” is necessary so that no portion of such
severance benefits is subject to excise tax under Section 4999 of the Code, the
reduction shall be made in accordance with Section 409A of the Code and occur in
the following order: (1) payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code; (2) reduction of the cash
severance payments; (3) cancellation of accelerated vesting of equity awards;
and (4) reduction of continued employee benefits. In the event that acceleration
of vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s equity awards. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 6 will be made by the
Company’s independent accounting firm, whose determination will be conclusive
and binding upon Executive and the Company for all purposes.
7.    Miscellaneous.
(a)    Legal Costs. The Company shall reimburse the Executive for reasonable
legal fees and expenses incurred if the Executive prevails on any issue which is
the subject of such of a lawsuit or arbitration brought by the Executive or the
Company as a result of any dispute with any party (including, but not limited
to, the Company and/or any affiliate of the Company) regarding the provisions of
this Agreement. Otherwise, the Executive and the Company shall be responsible
for its own legal fees and expenses in connection with such action. The Company
will reimburse the Executive for reasonable legal fees and expenses directly
relating to the negotiation of this Agreement up to a maximum of Ten Thousand
Dollars ($10,000).
(b)    Arbitration. In the event of any dispute under the provisions of this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Atlanta, Georgia in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before one arbitrator.
Any award entered by the arbitrator shall be final, binding and nonappealable
and judgment may be entered thereon by either party in accordance with
applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrator shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement.
(c)    No Mitigation. The Company agrees that, if the Executive’s employment is
terminated during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in Section 4 of this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, or offset against any amount
claimed to be owed by the Executive to the Company or any of their respective
subsidiaries. However, the severance benefits provided under this Agreement are
intended to satisfy, to the greatest extent

10



--------------------------------------------------------------------------------

EXECUTION COPY

possible, any and all statutory obligations that may arise out of the
Executive’s termination of employment including, without limitation, the Worker
Adjustment and Retraining Notification Act.
(d)    Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
(e)    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.
(f)    Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
EndoChoice
11810 Wills Road
Alpharetta, GA 30005
Attention: CEO
Facsimile: 770-962-6981


With copy to:


Keith Townsend
King & Spalding LLP
1180 Peachtree Street N.E.
Atlanta, GA 30309
Facsimile: 404-572-5100


To the Executive:
Mr. David Gill
At the address most recently on file with the Company

11



--------------------------------------------------------------------------------

EXECUTION COPY

With copy to:
Joseph M. Yaffe
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1400
Palo Alto, California 94301
Facsimile: 650-798-6552
(g)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
(h)    Entire Agreement. Except as otherwise provided, this Agreement contains
the entire agreement between the parties concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, express or implied, between the
parties with respect thereto.
(i)    Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Georgia without regard to the principles of conflict of laws thereof.
(j)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
(k)    Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.
(l)    Survivorship. The rights and obligations of the Company and the Executive
under this Agreement shall survive the expiration of the Term.
(m)    Mutual Intent. All parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent . The parties agree that in the
event that any language, section, clause, phrase or word used in the Agreement
is determined to be ambiguous, no presumption shall arise against or in favor of
either party and that no rule of strict construction shall be applied against
either party with respect to such ambiguity.
(n)    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12



--------------------------------------------------------------------------------

EXECUTION COPY

(o)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ENDOCHOICE HOLDINGS, INC.






By:    
Mark Gilreath
CEO




EXECUTIVE






    
David N. Gill

13



--------------------------------------------------------------------------------

EXECUTION COPY



EXHIBIT A


MUTUAL RELEASE OF CLAIMS


(To be signed on or within 21 days after the employment termination date.)


Pursuant to the terms of the Amended and Restated Employment Agreement (the
"Agreement") by and amongst EndoChoice Holdings, Inc. (the "Company"), and David
Gill (the "Executive") effective as of ____________, the Company and the
Executive hereby enter into the following Mutual Release of Claims (the
"Release"):


1.    Executive's Release of Claims:


Executive understands that, on the last date of his employment with the Company,
the Company will pay him any accrued salary and accrued and unused vacation to
which he is entitled by law, regardless of whether he signs this Release, but he
is not entitled to the severance benefits provided in the Agreement unless he
signs and returns this Release to the Company and allows it to become effective.


In exchange for payment of benefits set forth in Section 4 of the Agreement,
Executive hereby generally and completely releases the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively the "Released Parties") of and from any and all
claims, liabilities and obligations, both known and unknown, arising out of or
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the time that Executive signs this Release (the "Executive
Released Claims"). This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Executive's employment with the
Company or the termination of that employment; (2) all claims related to
Executive's compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys'
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) ("ADEA"), and the federal Family
and Medical Leave Act.


Executive understands that notwithstanding the foregoing, the following are not
included in the Executive Released Claims (the "Executive Excluded Claims"): (i)
any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement to which he is a party, the charter, bylaws,
or operating agreements of any of the Released Parties, or under applicable law;
(ii) any rights or claims pursuant to any directors and officers liability
insurance

14



--------------------------------------------------------------------------------

EXECUTION COPY

policy of which Executive is a direct or indirect beneficiary; (iii) any rights
or claims to compensation or benefits to which Executive has a vested or
non-forfeitable right as of his termination of employment with the Company;
(iii) any rights or claims to enforce any provisions of the Agreement or (iv)
any rights which cannot be waived as a matter of law. In addition, Executive
understands that nothing in this Release prevents him from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission or the Department of Labor, except that Executive acknowledges and
agrees that he shall not recover any monetary benefits in connection with any
such claim, charge or proceeding with regard to any claim released herein.
Executive hereby represents and warrants that, other than the Executive Excluded
Claims, Executive is not aware of any claims he has or might have against any of
the Released Parties that are not included in the Executive Released Claims.


Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release in the preceding paragraph is in addition to
anything of value to which he is already entitled. Executive further
acknowledges that he has been advised by this writing that: (1) his waiver and
release do not apply to any rights or claims that may arise after the date he
signs this Release; (2) he should consult with an attorney prior to signing this
Release (although he may choose voluntarily not to do so); (3) he has twenty-one
(21) days to consider this Release (although he may choose voluntarily to sign
it earlier); (4) he has seven (7) days following the date he signs this Release
to revoke it by providing written notice of revocation to the Chairman of the
Company's Board of Directors; and (5) this Release will not be effective until
the date upon which the revocation period has expired, which will be the eighth
calendar day after the date Executive signs it provided that he does not revoke
it and that the Company has signed this Release by such date (the "Effective
Date ").


Executive hereby represents that he has been paid all compensation owed and for
all hours worked, he has received all the leave and leave benefits and
protections for which he is eligible, pursuant to the Family and Medical Leave
Act or otherwise, and he has not suffered any on-the-job injury for which he has
not already filed a workers' compensation claim.


2.    Company's Release of Claims:


The Company hereby generally and completely releases Executive of and from any
and all claims, liabilities, and obligations, both known and unknown, arising
out of or in any way related to events, acts, conduct or omissions occurring at
any time prior to or at the time the Company signs this Release (the "Company
Released Claims"); provided, however, that this Release shall not extend to: (1)
any claims that may arise out of any events, acts, conduct or omissions
occurring after this Release is executed, including without limitation, any
claims for breach of the Agreement; (2) any claims arising at any time out of
Executive's obligations to protect the Company's proprietary information,
including without limitation, any claims arising from Executive's obligations
under his Information and Inventions Agreement and his Patent, Copyright and
Nondisclosure Agreement, or common law claims arising from these obligations; or
(3) any claims arising from any actions by Executive which were intentional or
amount to gross negligence during his employment with the Company which were
outside of his authority as President & Chief

15



--------------------------------------------------------------------------------

EXECUTION COPY

Financial Officer or outside of the course and scope of his employment (the
"Company Excluded Claims").


The Company hereby represents and warrants that, other than the Company Excluded
Claims, it is not aware of any claims it has or might have against Executive
that are not included in the Company Released Claims.


3.    Additional Agreements:


The parties hereby further agree as follows: (1) Executive agrees not to
disparage the Company, its parent, or its or their officers, directors,
employees, shareholders, affiliates and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company agrees not to, and agrees to instruct its executives,
representatives and members of its Board of Directors not to, disparage
Executive in any manner likely to be harmful to his business reputation or
personal reputation (although the parties may respond accurately and fully to
any question, inquiry or request for information as required by legal process);
(2) not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the other party, or
against the Released Parties; and (3) to reasonably cooperate with the other
party, by voluntarily (without legal compulsion) providing accurate and complete
information, in connection with such other party's actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters, arising from events, acts, or failures to act
that occurred during the period of Executive's employment by the Company.


[Signature Page Follows]

16



--------------------------------------------------------------------------------

EXECUTION COPY





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




ENDOCHOICE HOLDINGS, INC.




By:    
Name:
Title:






EXECUTIVE






    
David Gill





17

